DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 6836918) in view of Chu (USPN 7441296).
Wong teaches an automated toothbrush assembly having a brushing head for cleaning between teeth, said assembly comprising: a handle (102) being gripped for brushing teeth; a rotation unit (101, 104) being movably positioned within said handle, said rotation unit including a drive shaft (120) extending outwardly through said handle, said rotation unit alternately rotating said drive shaft in a first direction and a second direction when said rotation unit is turned on; the brushing head being removably attachable to said handle thereby facilitating said respective brushing head to be in mechanical communication with said drive shaft of said rotation unit. 
Wong teaches all the essential elements of the claimed invention however fails to teach that the toothbrush head comprises a plurality of conical toothbrush heads.  Chu teaches an interdental toothbrush with a plurality of conical brush heads (figure 2 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Wong so that the brush head has conical shaped bristles as taught by Chu to allow for better cleaning between a user’s teeth.  
With regards to claim 2, said handle has a bottom end, a top end and an outer wall extending therebetween, said outer wall being continuously arcuate about a line extending through said top end and said bottom end such that said handle has a cylindrical shape (cam is cylindrical and therefore would fit within a handle that must be cylindrical (figure 4a).
With regards to claim 3, said rotation unit comprises a motor (101) being positioned within said handle, said motor having an output shaft (104), said motor rotating said output shaft in a first direction when said motor is turned on.
With regards to claim 4, said rotation unit comprises a cam (112) being rotatably coupled to said output shaft such that said cam is rotated when said 8motor is turned on, said cam having a lobe (116) extending upwardly therefrom, said lobe being rotated about an axis extending through said output shaft when said motor is turned on.
With regards to claim 5, said rotation unit comprises a lifter (120) having a lower portion being offset with respect to an upper portion, said lower portion having a lower end, said upper portion having an upper end, said lower end being rounded, said lower end resting on said cam, said lower end alternately riding upwardly and downwardly on said lobe when said cam is rotated thereby facilitating said upper portion to travel upwardly and downwardly along a vertical axis when said cam is rotated.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    81
    135
    media_image1.png
    Greyscale


[AltContent: textbox (Lower portion with offset since it is wider than the upper portion)][AltContent: textbox (Upper portion)]


	

	
With regards to claim 6, said upper portion extends upwardly through said top end of said handle such that said upper end is exposed, said upper portion defining said drive shaft of said rotation unit.
With regards to claim 9, each of said brushing heads comprises a stem (106) having a lower end and an upper end, said lower end being open, said stem being hollow, said stem flaring outwardly adjacent to said lower end, said lower end resting on said top end of said handle (figure 4a, 4b).
With regards to claim 10, said rotation unit includes a lifter (120) having an upper portion (see figure above), said upper portion having an upper end; and each of said brushing heads includes a socket (202) being rotatably positioned in said lower end of said stem, said socket engaging said upper end of said upper portion of said lifter when said stem is positioned on said handle for releasably retaining said stem on said handle.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 6836918) and Chu (USPN 7441296) further in view of Miller (PGPub 20160287363).
Wong and Chu teach all the essential elements of the claimed invention however fail to teach a power button on the handle and that the power supply comprises a rechargeable battery with a charging port.  Miller teaches a toothbrush with a power button (30) and a rechargeable battery that is charged by a charger (50) (paragraph 0017).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong so that the brush comprises a rechargeable battery and a power button as taught by Miller so that the power toothbrush has a means for turning on and also that the power toothbrush has a means for being activated.   These are common elements found on an electrical power toothbrush and while Wong does not teach them, they are most likely found on the toothbrush in order to properly operate the brush.  
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 6836918) and Chu (USPN 7441296) further in view of Amakasu (USPN 5359747).
Wong and Chu teach all the essential elements of the claimed invention including that the conical brush comprises a shaft (Chu, 11) with bristles extending therefrom and decreasing in length outward (12; figure 2 and 5) (claim 12).  These references however fail to teach that brush heads are rotated via a gear system.  Amakasu teaches that the brushing head includes a rail gear (15) having a bottom end, a top end and a first surface extending therebetween, said rail gear being elongated between said top end and said bottom end, said first surface having a plurality of teeth (15a) being integrated therein, said plurality of teeth extending from said top end of said rail gear toward said bottom end of said rail gear, said bottom end of said rail gear being coupled to said socket having said rail gear being vertically oriented in said stem.  Further, the reference teaches that the brushing head includes a gear (13) being coupled to a first end of said brushing shaft, said gear engaging said rail gear, said rail gear being urged upwardly and downwardly when said cam is rotated, said gear alternately being rotated in a primary direction and a secondary direction when said rail gear is urged upwardly and downwardly wherein said plurality of bristles is configured to brush teeth.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating means of Wong with the gear system as taught by Amakasu since they are known equivalents in the art.  They both function in the same manner to rotate the brush head and therefore, they can be used interchangeably.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 6836918) in view of Chu (USPN 7441296), Miller (PGPub 20160287363) and Amakasu (USPN 5359747).
Wong teaches a handle (102) being gripped for brushing teeth, said handle having a bottom end, a top end and an outer wall extending therebetween, said outer wall being continuously arcuate about a line extending through said top end and said bottom end such that said handle has a cylindrical shape (cam is cylindrical and therefore would fit within a handle that must be cylindrical (figure 4a); a rotation unit (101, 104) being movably positioned within said handle, said rotation unit including a drive shaft (120) extending outwardly through said handle, said rotation unit alternately rotating said drive shaft in a first direction and a second direction when said rotation unit is turned on, said rotation unit comprising: a motor (101) being positioned within said handle, said motor having an output shaft (104), said motor rotating said output shaft in a first direction when said motor is turned on; a cam (112) being rotatably coupled to said output shaft such that said cam is rotated when said motor is turned on, said cam having a lobe (116) extending upwardly therefrom, said lobe being rotated about an axis extending through said output shaft when said motor is turned on; a lifter (120) having a lower portion being offset with respect to an upper portion (See figure above), said lower portion having a lower end, said upper portion having an upper end, said lower end being rounded, said lower end 11resting on said cam, said lower end alternately riding upwardly and downwardly on said lobe when said cam is rotated thereby facilitating said upper portion to travel upwardly and downwardly along a vertical axis when said cam is rotated, said upper portion extending upwardly through said top end of said handle such that said upper end is exposed, said upper portion defining said drive shaft of said rotation unit.  The brush head comprises a stem (106) having a lower end and an upper end, said lower end being open, said stem being hollow, said stem flaring outwardly adjacent to said lower end, said lower end resting on said top end of said handle (figure 4a, 4b).  There is a socket (202) rotatably positioned in said lower end of said stem, said socket engaging said upper end of said upper portion of said lifter when said stem is positioned on said handle for releasably retaining said stem on said handle.  
Wong teaches all the essential elements of the claimed invention however fails to teach a power button, a rechargeable battery, a charging port, a plurality of conical shaped brush heads and a brush head rotating means comprising a gear system.  
Miller teaches a toothbrush with a power button (30) and a rechargeable battery that is charged by a charger (50) (paragraph 0017).  
Amakasu teaches that the brushing head includes a rail gear (15) having a bottom end, a top end and a first surface extending therebetween, said rail gear being elongated between said top end and said bottom end, said first surface having a plurality of teeth (15a) being integrated therein, said plurality of teeth extending from said top end of said rail gear toward said bottom end of said rail gear, said bottom end of said rail gear being coupled to said socket having said rail gear being vertically oriented in said stem.  Further, the reference teaches that the brushing head includes a gear (13) being coupled to a first end of said brushing shaft, said gear engaging said rail gear, said rail gear being urged upwardly and downwardly when said cam is rotated, said gear alternately being rotated in a primary direction and a secondary direction when said rail gear is urged upwardly and downwardly wherein said plurality of bristles is configured to brush teeth.  
Chu teaches an interdental toothbrush with a plurality of conical brush heads (figure 2 and 5) that include a shaft (11) with bristles extending therefrom and decreasing in length outward (12; figure 2 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong so that the brush comprises a rechargeable battery and a power button as taught by Miller so that the power toothbrush has a means for turning on and also that the power toothbrush has a means for being activated.   These are common elements found on an electrical power toothbrush and while Wong does not teach them, they are most likely found on the toothbrush in order to properly operate the brush.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating means of Wong with the gear system as taught by Amakasu since they are known equivalents in the art.  They both function in the same manner to rotate the brush head and therefore, they can be used interchangeably.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Wong so that the brush head has conical shaped bristles as taught by Chu to allow for better cleaning between a user’s teeth.  
				Relevant prior art
Applicant is advised to review USPN 5465444 and PGPub 20050011022 as relevant prior art before responding to the office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723